UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-7784 CenturyTel, Inc. (Exact name of registrant as specified in its charter) Louisiana 72-0651161 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 CenturyTel Drive, Monroe, Louisiana 71203 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (318) 388-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of July 31, 2007, there were108,218,198 shares of common stock outstanding. CenturyTel, Inc. TABLE OF CONTENTS Page No. Part I. Financial Information: Item 1. Financial Statements Consolidated Statements of IncomeThree Months and Six Months Ended June 30, 2007 and 2006 3 Consolidated Statements of Comprehensive Income Three Months and Six Months Ended June 30, 2007 and 2006 4 Consolidated Balance SheetsJune 30, 2007 and December 31, 2006 5 Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 6 Consolidated Statements of Stockholders' Equity Six Months Ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements* 8-15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 4. Submission of Matters to a Vote of Security Holders 26-27 Item 6. Exhibits and Reports on Form 8-K 27-28 Signature 28 * All references to “Notes” in this quarterly report refer to these Notes to Consolidated Financial Statements. PART I. FINANCIAL INFORMATION Item 1. Financial Statements CenturyTel, Inc. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months Six months ended June 30, ended June 30, 2007 2006 2007 2006 (Dollars, except per share amounts, and shares in thousands) OPERATING REVENUES $ 689,991 608,907 1,290,846 1,220,198 OPERATING EXPENSES Cost of services and products (exclusive of depreciation and amortization) 226,388 216,191 439,919 438,746 Selling, general and administrative 97,456 95,596 188,913 191,536 Depreciation and amortization 134,311 132,127 262,095 266,999 Total operating expenses 458,155 443,914 890,927 897,281 OPERATING INCOME 231,836 164,993 399,919 322,917 OTHER INCOME (EXPENSE) Interest expense (57,667 ) (50,639 ) (104,628 ) (100,725 ) Other income (expense) 8,080 123,459 13,370 128,056 Total other income (expense) (49,587 ) 72,820 (91,258 ) 27,331 INCOME BEFORE INCOME TAX EXPENSE 182,249 237,813 308,661 350,248 Income tax expense 69,984 85,603 118,526 128,778 NET INCOME $ 112,265 152,210 190,135 221,470 BASIC EARNINGS PER SHARE $ 1.03 1.32 1.73 1.86 DILUTED EARNINGS PER SHARE $ 1.00 1.26 1.67 1.79 DIVIDENDS PER COMMON SHARE $ .065 .0625 .13 .125 AVERAGE BASIC SHARES OUTSTANDING 108,405 115,441 109,718 118,917 AVERAGE DILUTED SHARES OUTSTANDING 113,721 121,636 115,015 124,798 See accompanying notes to consolidated financial statements. CenturyTel, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 (Dollars in thousands) NET INCOME $ 112,265 152,210 190,135 221,470 OTHER COMPREHENSIVE INCOME, NET OF TAX: Minimum pension liability adjustment, net of$799 and ($25) tax - 1,282 - (41 ) Unrealized gain (loss) on investments, net of $355, ($133), $304 and ($92) tax 570 (213 ) 488 (148 ) Derivative instruments: Net loss on derivatives hedging the variability of cash flows, net of $294 tax - - 471 - Reclassification adjustment for losses included in net income, net of $61, $59, $120 and $117 tax 99 94 193 188 Items related to employee benefit plans*: Change in net actuarial loss, net of $5,755 and $5,973 tax 9,233 - 9,582 - Amortization of net actuarial loss, net of $908 and $1,815 tax 1,456 - 2,912 - Amortization of net prior service credit, net of ($178) and ($356) tax (285 ) - (571 ) - Amortization of unrecognized transition asset, net of ($14) and ($28) tax (22 ) - (44 ) - Net change in other comprehensive income (loss), net of tax 11,051 1,163 13,031 (1 ) COMPREHENSIVE INCOME $ 123,316 153,373 203,166 221,469 *Reflected in 2007 due to the December 31, 2006 adoption of SFAS 158. See accompanying notes to consolidated financial statements. CenturyTel, Inc. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, 2007 2006 (Dollars in thousands) ASSETS CURRENT ASSETS Cash and cash equivalents $ 43,525 25,668 Accounts receivable, less allowance of $19,773 and $20,905 214,810 227,346 Materials and supplies, at average cost 6,977 6,628 Other 29,094 30,475 Total current assets 294,406 290,117 NET PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment 8,560,266 7,893,760 Accumulated depreciation (5,355,716 ) (4,784,483 ) Net property, plant and equipment 3,204,550 3,109,277 GOODWILL AND OTHER ASSETS Goodwill 3,999,526 3,431,136 Other 775,054 610,477 Total goodwill and other assets 4,774,580 4,041,613 TOTAL ASSETS $ 8,273,536 7,441,007 LIABILITIES AND EQUITY CURRENT LIABILITIES Current maturities of long-term debt $ 424,307 155,012 Short-term debt 87,000 23,000 Accounts payable 135,185 129,350 Accrued expenses and other liabilities Salaries and benefits 57,749 54,100 Income taxes 22,143 60,522 Other taxes 60,038 46,890 Interest 83,704 73,725 Other 32,735 23,352 Advance billings and customer deposits 57,413 51,614 Total current liabilities 960,274 617,565 LONG-TERM DEBT 2,735,073 2,412,852 DEFERRED CREDITS AND OTHER LIABILITIES 1,441,155 1,219,639 STOCKHOLDERS' EQUITY Common stock, $1.00 par value, authorized 350,000,000 shares, issued and outstanding 108,201,274 and 113,253,889 shares 108,201 113,254 Paid-in capital 81,666 24,256 Accumulated other comprehensive loss, net of tax (91,911 ) (104,942 ) Retained earnings 3,031,639 3,150,933 Preferred stock - non-redeemable 7,439 7,450 Total stockholders’ equity 3,137,034 3,190,951 TOTAL LIABILITIES AND EQUITY $ 8,273,536 7,441,007 See accompanying notes to consolidated financial statements. CenturyTel, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, 2007 2006 (Dollars in thousands) OPERATING ACTIVITIES Net income $ 190,135 221,470 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 262,095 266,999 Gain on asset dispositions - (118,649 ) Deferred income taxes 30,005 22,151 Changes in current assets and current liabilities: Accounts receivable 24,316 21,641 Accounts payable 1,106 (2,707 ) Accrued income and other taxes 27,071 (28,113 ) Other current assets and other current liabilities, net 18,342 8,719 Retirement benefits 14,647 14,926 Excess tax benefits from share-based compensation (6,312 ) (4,947 ) Decrease in other noncurrent assets 3,653 297 Increase (decrease) in other noncurrent liabilities (11,667 ) 2,286 Other, net 4,634 2,244 Net cash provided by operating activities 558,025 406,317 INVESTING ACTIVITIES Acquisitions, net of cash acquired (307,424 ) - Payments for property, plant and equipment (106,856 ) (130,455 ) Proceeds from redemption of Rural Telephone Bank stock - 122,819 Proceeds from sale of assets - 5,865 Investment in unconsolidated cellular entity - (5,222 ) Other, net 1,523 (1,296 ) Net cash used in investing activities (412,757 ) (8,289 ) FINANCING ACTIVITIES Payments of debt (667,132 ) (12,559 ) Net proceeds from issuance of long-term debt 741,840 - Net proceeds from the issuance of short-term debt 64,000 - Proceeds from issuance of common stock 42,292 41,206 Repurchase of common stock (302,033 ) (573,888 ) Cash dividends (14,480 ) (14,661 ) Excess tax benefits from share-based compensation 6,312 4,947 Other, net 1,790 (150 ) Net cash used in financing activities (127,411 ) (555,105 ) Net increase (decrease) in cash and cash equivalents 17,857 (157,077 ) Cash and cash equivalents at beginning of period 25,668 158,846 Cash and cash equivalents at end of period $ 43,525 1,769 Supplemental cash flow information: Income taxes paid $ 72,928 132,666 Interest paid (net of capitalized interest of $522 and $1,005) $ 96,227 96,562 See accompanying notes to consolidated financial statements. CenturyTel, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) Six months ended June 30, 2007 2006 (Dollars in thousands) COMMON STOCK Balance at beginning of period $ 113,254 131,074 Issuance of common stock through dividend reinvestment, incentive and benefit plans and other 1,552 1,740 Repurchase of common stock (6,606 ) (16,523 ) Conversion of preferred stock into common stock 1 10 Balance at end of period 108,201 116,301 PAID-IN CAPITAL Balance at beginning of period 24,256 129,806 Issuance of common stock through dividend reinvestment, incentive and benefit plans 40,740 39,466 Repurchase of common stock - (71,362 ) Conversion of preferred stock into common stock 10 179 Excess tax benefits from share-based compensation 6,312 4,947 Share-based compensation and other 10,348 4,891 Balance at end of period 81,666 107,927 ACCUMULATED OTHER COMPREHENSIVE LOSS, NET OF TAX Balance at beginning of period (104,942 ) (9,619 ) Change in other comprehensive loss, net of tax 13,031 (1 ) Balance at end of period (91,911 ) (9,620 ) RETAINED EARNINGS Balance at beginning of period 3,150,933 3,358,162 Net income 190,135 221,793 Repurchase of common stock (295,427 ) (486,003 ) Cumulative effect of adoption of FIN 48 (see Note 7) 478 - Cash dividends declared Common stock - $.13 and $.125 per share, respectively (14,294 ) (14,467 ) Preferred stock (186 ) (194 ) Balance at end of period 3,031,639 3,079,291 PREFERRED STOCK - NON-REDEEMABLE Balance at beginning of period 7,450 7,850 Conversion of preferred stock into common stock (11 ) (189 ) Balance at end of period 7,439 7,661 TOTAL STOCKHOLDERS' EQUITY $ 3,137,034 3,301,560 See accompanying notes to consolidated financial statements. CenturyTel, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) (1) Basis of Financial Reporting Our consolidated financial statements include the accounts of CenturyTel, Inc. and its majority-owned subsidiaries.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to rules and regulations of the Securities and Exchange Commission; however, in the opinion of management, the disclosures made are adequate to make the information presented not misleading. The consolidated financial statements and footnotes included in this Form 10-Q should be read in conjunction with the consolidated financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2006. The financial information for the three months and six months ended June 30, 2007 and 2006 has not been audited by independent certified public accountants; however, in the opinion of management, all adjustments necessary to present fairly the results of operations for the three-month and six-month periods have been included therein.The results of operations for the first six months of the year are not necessarily indicative of the results of operations which might be expected for the entire year. During the fourth quarter of 2006, in accordance with Staff Accounting Bulletin No. 108, “Considering the Effect of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Results” (“SAB 108”), we identified two misstatements that previously were deemed immaterial using the income statement approach that were deemed material upon application of the balance sheet approach.We recorded the cumulative effect of such adjustments as an adjustment to retained earnings (as of January 1, 2006). We have adjusted our results of operations for the first three quarters of 2006 to reflect the ongoing application of the adjustments recorded pursuant to SAB 108.Such adjustments were immaterial to each quarter.For additional information, see our annual report on Form 10-K for the year ended December 31, 2006. (2) Acquisition On April 30, 2007, we acquired all of the outstanding stock of Madison River Communications Corp. (“Madison River”) from Madison River Telephone Company, LLC for an initial aggregate purchase price of $322 million cash.In connection with the acquisition, we also paid all of Madison River’s existing indebtedness (including accrued interest), which approximated $522 million.Madison River operates approximately 164,000 predominantly rural access lines in four states with more than 30% high-speed Internet penetration and its network includes access to a 2,400 route mile fiber network. We are accounting for the acquisition of Madison River as a purchase under the guidance of Statement of Financial Accounting Standards No. 141, “Business Combinations” (“SFAS 141”) and Statement of Financial Accounting Standards No. 71, “Accounting for the Effects of Certain Types of Regulation” (“SFAS 71”).SFAS 141 requires us to record the assets acquired and liabilities assumed at their respective fair values.In accordance with SFAS 71, we recorded the fixed assets of Madison River’s regulated telephone operations at historical book value since those values are used to develop the rates we charge to our customers (which are approved by regulatory authorities). We have reflected the results of operations of the Madison River properties in our consolidated results of operations beginning May 1, 2007. The total cost of the Madison River acquisition through June 30, 2007 is composed of the following components (amounts in thousands): Cash paid at closing (1) $ 322,187 Closing costs (2) 5,217 Total purchase price $ 327,404 (1)Excludes the cash payment of $671,000 we received in accordance with the purchase agreement subsequent to June 30, 2007 upon finalization of the working capital portion of the purchase price. (2)Closing costs primarily consist of advisory and legal fees incurred in connection with the acquisition. The values assigned to the assets acquired and liabilities assumed at acquisition are based on a preliminary purchase price allocation.The final allocation of the purchase price will be based on values as determined by an independent third-party valuation, which we expect will be completed by the end of third quarter 2007.The actual valuation may differ significantly from the preliminary allocation.The purchase price has been allocated to the assets acquired and liabilities assumed on a preliminary basis as follows (amounts in thousands): Current assets (1) $ 33,761 Net property, plant and equipment 242,822 Identifiable intangible assets Customer list 148,800 Goodwill 568,390 Other assets 9,827 Current liabilities (2) (22,200 ) Long-term debt (2) (520,000 ) Deferred income taxes (111,174 ) Other liabilities (22,822 ) Total purchase price $ 327,404 (1) Includes approximately $20.0 million of acquired cash and cash equivalents. (2) We paid all the long-term debt and $2.2 million of related accrued interest (included in “current liabilities” in the above table) immediately after closing. (3) Goodwill and Other Intangible Assets Goodwill and other intangible assets as of June 30, 2007 and December 31, 2006 were composed of the following: June 30, Dec. 31, 2007 2006 (Dollars in thousands) Goodwill $ 3,999,526 3,431,136 Intangible assets subject to amortization Customer base Gross carrying amount $ 173,894 25,094 Accumulated amortization (9,858 ) (7,022 ) Net carrying amount $ 164,036 18,072 Contract rights Gross carrying amount $ 4,186 4,186 Accumulated amortization (4,186 ) (3,256 ) Net carrying amount $ - 930 Intangible asset not subject to amortization $ 36,690 36,690 Goodwill and intangible assets increased in 2007 due to the Madison River acquisition. Total amortization expense related to the intangible assets subject to amortization for the first six months of 2007 was $3.8 million and is expected to be $10.6 million in 2007 and $13.7 million annually thereafter through 2011.Such amortization expense includes estimates based on a preliminary purchase price allocation for the Madison River acquisition, which may differ significantly from the final allocation. See Note 2. (4) Postretirement Benefits We sponsor health care plans that provide postretirement benefits to all qualified retired employees. Net periodic postretirement benefit cost for the three months and six months ended June 30, 2007 and 2006 included the following components: Three months Six months ended June 30, ended June 30, 2007 2006 2007 2006 (Dollars in thousands) Service cost $ 1,732 1,783 3,450 3,491 Interest cost 5,039 4,846 10,057 9,490 Expected return on plan assets (620 ) (623 ) (1,241 ) (1,219 ) Amortization of unrecognized actuarial loss 899 950 1,798 1,860 Amortization of unrecognized prior service cost (505 ) (221 ) (1,010 ) (433 ) Net periodic postretirement benefit cost $ 6,545 6,735 13,054 13,189 We contributed $6.4 million to our postretirement health care plan in the first six months of 2007 and expect to contribute approximately $13 million for the full year. (5) Defined Benefit Retirement Plans We sponsor defined benefit pension plans for substantially all employees.We also sponsor a Supplemental Executive Retirement Plan to provide certain officers with supplemental retirement, death and disability benefits. Net periodic pension expense for the three months and six months ended June 30, 2007 and 2006 included the following components: Three months Six months ended June 30, ended June 30, 2007 2006 2007 2006 (Dollars in thousands) Service cost $ 4,609 4,220 9,226 8,483 Interest cost 7,071 6,160 13,976 12,377 Expected return on plan assets (9,170 ) (8,183 ) (18,219 ) (16,367 ) Recognized net losses 291 1,962 556 3,840 Net amortization and deferral 1,301 (123 ) 3,260 6 Net periodic pension expense $ 4,102 4,036 8,799 8,339 The amount of the 2007 contribution to our pension plans will be determined based on a number of factors, including the results of the 2007 actuarial valuation.At this time, the amount of the 2007 contribution is not known. (6) Stock-based Compensation Effective January 1, 2006, we adopted the provisions of Statement of Financial Accounting Standards No. 123 (Revised 2004), “Share-Based Payments” (“SFAS 123(R)”).SFAS 123(R) requires us to recognize as compensation expense our cost of awarding employees with equity instruments by allocating the fair value of the award on the grant date over the period during which the employee is required to provide service in exchange for the award. We currently maintain programs which allow the Board of Directors, through the Compensation Committee, to grant incentives to certain employees and our outside directors in any one or a combination of several forms, including incentive and non-qualified stock options; stock appreciation rights; restricted stock; and performance shares.As of June 30, 2007, we had reserved approximately 6.2 million shares of common stock which may be issued in connection with outstanding incentive awards under our current incentive programs.We also offer an Employee Stock Purchase Plan whereby employees can purchase our common stock at a 15% discount based on the lower of the beginning or ending stock price during recurring six-month periods stipulated in such program. Stock option awards are generally granted with an exercise price equal to the market price of CenturyTel’s shares at the date of grant.Our outstanding options generally have a three-year vesting period and all of them expire ten years after the date of grant.The fair value of each stock option award is estimated as of the date of grant using a Black-Scholes option pricing model.During the first six months of 2007, ­­­948,920 options were granted with a weighted average exercise price of $48.50 per share and a weighted average grant date fair value of $14.67 per share. As of June 30, 2007, outstanding and exercisable stock options were as follows: Average remaining Aggregate Number Average contractual intrinsic of options price term (in years) value Outstanding 3,680,843 $ 36.70 7.2 $ 45,450,000 Exercisable 2,104,158 $ 32.83 5.7 $ 34,129,000 Our outstanding restricted stock awards generally vest over a five-year period (for employees) and a three-year period (for outside directors).As of June 30, 2007, there were 864,895 shares of nonvested restricted stock outstanding at an average grant date fair value of $36.91 per share. The total compensation cost for all share-based payment arrangements for the first six months of 2007 and 2006 was $10.3 million and $6.0 million, respectively.As of June 30, 2007, there was $38.8 million of total unrecognized compensation cost related to the share-based payment arrangements, which is expected to be recognized over a weighted-average period of 3.2 years. (7) Income Tax Uncertainties In June 2006, the Financial Accounting Standards Board issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which clarifies the accounting for uncertainty in income taxes recognized in financial statements.FIN 48 requires us, effective January 1, 2007, to recognize and measure tax benefits taken or expected to be taken in a tax return and disclose uncertainties in income tax positions. Upon the initial adoption of FIN 48, we recorded a cumulative effect adjustment to retained earnings as of January 1, 2007 (which increased retained earnings by approximately $478,000 as of such date) related to certain previously recognized liabilities that did not meet the criteria for recognition upon the adoption of FIN 48. As of January 1, 2007, we had approximately $55.9 million of unrecognized tax benefits reflected on our balance sheet, substantially all of which is included as a component of “Deferred credits and other liabilities”.Such amount was reflected in “Accrued income taxes” as of December 31, 2006.As of June 30, 2007, we had approximately $57.7 million of unrecognized tax benefits reflected on our balance sheet, which includes approximately $6.5 million allocated on a preliminary basis to unrecognized tax benefits in connection with our Madison River acquisition.If we were to prevail on all unrecognized tax benefits recorded on our balance sheet, approximately $49.0 million would benefit the effective tax rate. Our policy is to reflect interest and penalties associated with unrecognized tax benefits as income tax expense.We had accrued interest and penalties (presented before related tax benefits) of approximately $20.7 million as of January 1, 2007 and $27.8 million as of June 30, 2007. We file income tax returns, including returns for our subsidiaries, with federal, state and local jurisdictions.Our uncertain income tax positions are related to tax years that are currently under or remain subject to examination by the relevant taxing authorities.Our open income tax years by major jurisdiction are as follows. Jurisdiction Open tax years Federal 1998-current State Georgia 2002-current Louisiana 1997-current Minnesota 2001-current Montana 2000-current Oregon 2001-current Wisconsin 2001-current All other states 2002-current Additionally, it is possible that certain jurisdictions in which we do not believe we have an income tax filing responsibility, and accordingly did not file a return, may attempt to assess a liability.Since the period for assessing additional liability typically begins upon the filing of a return, it is possible that certain jurisdictions could assess tax for years prior to 2002. Based on (i) the potential outcomes of these ongoing examinations, (ii) the expiration of statute of limitations for specific jurisdictions, (iii) the negotiated settlement of certain disputed issues, or (iv) a jurisdiction’s administrative practices, it is reasonably possible that the related unrecognized tax benefits for tax positions previously taken may materially change within the next 12 months.However, based on the status of such examinations and the protocol of finalizing audits by the relevant tax authorities (which could include formal legal proceedings), we do not believe it is possible to reasonably estimate the amount or range of the impact of such changes, if any, at this time. (8) Debt Offerings On March 29, 2007, we publicly issued $500 million of 6.0% Senior Notes, Series N, due 2017 and $250 million of 5.5% Senior Notes, Series O, due 2013.Our $741.8 million of net proceeds from the sale of these Senior Notes were used to pay a substantial portion of the approximately $844 million of cash that was needed in order to (i) pay the purchase price for the acquisition of Madison River on April 30, 2007 ($322 million) and (ii) pay off Madison River’s existing indebtedness (including accrued interest) at closing ($522 million).We funded the remainder of these cash outflows from borrowings under our commercial paper program and cash on hand.See Note 2 for additional information concerning the acquisition of Madison River. In anticipation of the debt offerings mentioned above, we had previously entered into four cash flow hedges that effectively locked in the interest rate on an aggregate of $400 million of debt.We locked in the interest rate on (i) $200 million of 10-year debt at 5.0675% and (ii) $200 million of 10-year debt at 5.05%.In March 2007, upon settlement of the hedges, we received an aggregate of $765,000 (reflected in “Accumulated other comprehensive loss” on the balance sheet), which is being amortized as a reduction of interest expense over the 10-year term of the debt. (9) Business Segments We are an integrated communications company engaged primarily in providing an array of communications services to our customers, including local exchange, long distance, Internet access and broadband services.We strive to maintain our customer relationships by, among other things, bundling our service offerings to provide our customers with a complete offering of integrated communications services.Our operating revenues for our products and services include the following components: Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 (Dollars in thousands) Voice $ 219,803 216,485 428,878 433,499 Network access 266,202 221,663 477,601 446,986 Data 108,206 84,447 204,070 167,685 Fiber transport and CLEC 40,714 36,051 79,040 71,831 Other 55,066 50,261 101,257 100,197 Total operating revenues $ 689,991 608,907 1,290,846 1,220,198 We derive our voice revenues by providing local exchange telephone and retail long distance services to our customers in our local exchange service areas. We derive our network access revenues primarily from (i) providing services to various carriers and customers in connection with the use of our facilities to originate and terminate their interstate and intrastate voice and data transmissions and (ii) receiving universal support funds which allows us to recover a portion of our costs under federal and state cost recovery mechanisms.In March 2006, we filed a complaint against a carrier for recovery of unpaid and underpaid access charges for calls made using the carrier’s prepaid calling cards and calls that used Internet Protocol for a portion of their transmission.The carrier filed a counterclaim against us, asserting that we improperly billed them terminating intrastate access charges on certain wireless roaming traffic.In April 2007, we entered into a settlement agreement with the carrier and received approximately $49 million cash from them related to the issues described above.This amount is reflected in our second quarter 2007 results of operations as a component of “Network access” revenues. We derive our data revenues primarily by providing Internet access services (both high-speed (“DSL”) and dial-up services) and data transmission services over special circuits and private lines in our local exchange service areas. Our fiber transport and CLEC revenues include revenues from our fiber transport, competitive local exchange carrier and security monitoring businesses. We derive other revenues primarily by (i) leasing, selling, installing and maintaining customer premise telecommunications equipment and wiring, (ii) providing billing and collection services for third parties, (iii) participating in the publication of local directories and (iv) offering our video and wireless services, as well as other new product offerings. (10) Gain on Asset Dispositions In April 2006, upon dissolution of the Rural Telephone Bank (“RTB”), we received $122.8 million in cash for redemption of our investment in stock of the RTB and recorded a pre-tax gain of approximately $117.8 million in the second quarter of 2006 related to this transaction.We used the cash to reduce our indebtedness. In May 2006, we sold the assets of our local exchange operations in Arizona for approximately $5.9 million cash and recorded a pre-tax gain of approximately $866,000 in the second quarter of 2006. (11) Recent Accounting Pronouncement In June 2006, the Financial Accounting Standards Board issued EITF 06-3, “How Taxes Collected From Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement” (“EITF 06-3”), which requires disclosure of the accounting policy for any tax assessed by a governmental authority that is directly imposed on a revenue-producing transaction.We adopted the disclosure requirements of EITF 06-3 effective January 1, 2007. We collect various taxes from our customers and subsequently remit such funds to governmental authorities.Substantially all of these taxes are recorded through the balance sheet.We are required to contribute to several universal service fund programs and generally include a surcharge amount on our customers’ bills which is designed to recover our contribution costs.Such amounts are reflected on a gross basis in our statement of income (included in both operating revenues and expenses) and aggregated approximately $20 million for both the six months ended June 30, 2007 and 2006. (12) Commitments and Contingencies In
